Citation Nr: 1526470	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for bilateral pes planus. 

3. Entitlement to a rating in excess of 10 percent for service-connected laceration, right hand, dorsal aspect of interosseous space.

4. Entitlement to service connection for a right hip disability.

5. Entitlement to an increased rating for service-connected left hip degenerative joint disease, initially evaluated as 10 percent disabling, as 20 percent disabling from August 5, 2005, as 10 percent from May 27, 2010, as temporarily 100 percent disabling from March 16, 2011, and as 30 percent disabling from May 1, 2012. 

6. Entitlement to an initial rating in excess of 40 percent for service-connected spinal stenosis. 

7. Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity lumbar radiculopathy.

8. Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009, September 2010, and March 2012 in which the regional office (RO), in part, denied service connection for hearing loss, bilateral pes planus, and a right hip disability; continued a 10 percent rating for the Veteran's service-connected right hand disability; and, granted service connected and assigned initial ratings for the Veteran's service-connected spinal stenosis and left hip disability. 

The issues of entitlement to service connection for right hip disability, entitlement to an increased rating for a service-connected left hip disability, and entitlement to a rating in excess of 10 percent for service-connected right hand laceration are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for urinary incontinence, nocturia, and erectile dysfunction, to include as secondary to service-connected spinal stenosis with chronic low back pain have been raised by the record (see VA Examination, May 27, 2010), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The evidence of record does not support a current diagnosis of hearing loss for the purpose of VA disability compensation.

2.  The evidence is at least in equipoise as to whether the Veteran's bilateral pes planus was incurred in active service.  

3. For the entire appeal period, the Veteran's service-connected back disability has not resulted in ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

4. The Veteran's left lower extremity lumbar radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve from May 27, 2010.

5. The Veteran's right lower extremity lumbar radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve from May 27, 2010.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for pes planus of the bilateral feet have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3. The criteria for an initial disability rating in excess of 40 percent for spinal stenosis and chronic lower back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); Diagnostic Codes 5235-5243 (2014).

4. The criteria for a 20 percent rating for left lower extremity lumbar radiculopathy have been met from May 27, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

5. The criteria for a 20 percent rating for right lower extremity lumbar radiculopathy have been met from May 27, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.

With respect to the Veteran's service connection claims, the Veteran was notified via a letter dated in August 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2009.  Nothing more was required.   

Regarding the claims for the Veteran's service-connected back disability, the Board notes that an initial rating issue is a downstream issue from the rating decision which initially established service connection for the disability and assigned the 40 percent initial rating being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

After the most recent supplemental statement of the case, the Veteran underwent a February 2015 VA examination regarding a claim for service connection for Meniere's disease.  The examination report includes audiological findings that were not considered by the RO in this case.  An addendum opinion was also provided in April 2015 that was similarly not considered.  However, as these audiological findings and associated opinion do not show that the Veteran has a hearing loss disability under VA standards, they are not relevant and they are not found to be material to the claims currently before the Board.  38 C.F.R. § 19.37(b) (2014).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in August 2009, May 2010, and June 2014 regarding the Veteran's claims.  The cumulative examinations and their reports are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, to include any necessary testing, elicited a history from him, and provided the information necessary to evaluate his claims.

The Board notes that the Veteran's most recent VA examinations regarding his increased-rating claims are now a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has made no statement regarding a worsening of his left hip or back disabilities since those examinations and there is no other objective evidence indicating that there has been a material change in the severity of those disabilities.  Accordingly, the Board finds it unnecessary to remand the claims for an additional examination.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As sensorineural hearing loss is considered an organic disease of the nervous system, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




A. Hearing Loss 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran filed a claim for service connection for hearing loss stating that the disability resulted from exposure to loud noise as a combat engineer operating heavy machinery.  However, the Veteran has not submitted any competent, credible evidence of a current diagnosis of a bilateral hearing disability.

During the most recent VA examination in June 2014, the following audiometric results were recorded:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
15
15
LEFT
15
25
15
15
20

Average pure tone thresholds, in decibels (dB), were 18 dB in the right ear and 19 dB in the left ear.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 100 percent in both ears.  The examiner's assessment was that the Veteran has "normal hearing" in both his left and right ears.  Although the 25 dB loss in the left ear at 1000 Hz indicates some degree of hearing loss, the Veteran's impairment does not rise to the level of a disability for the purposes of VA compensation under 38 C.F.R. § 3.385, as stated above.  
  
Consideration has been given to the Veteran's personal assertion that he has hearing loss.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss, as defined by VA, is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and speech discrimination studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of diminished hearing, there is no indication that the Veteran possesses the training and competence to establish a diagnosis of hearing loss as defined by VA.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, as the record now stands, there are no audiograms showing a current hearing loss disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  As there is no competent evidence of a current hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.  

B. Bilateral Pes Planus

At the Veteran's June 1981 enlistment examination, a clinical evaluation of the feet revealed a normal arch.  On the Veteran's Report of Medical History from that time, the Veteran answered "no" to whether he "ever had or have you now" foot trouble.

A service treatment record from November 1982 reveals that the Veteran was sent to the orthopedic podiatrist for pes planus and he was directed to avoid prolonged standing.  The Veteran's separation examination from June 1985 indicates that he had abnormal feet due to pes planus. 

The Veteran was afforded a VA feet examination in August 2009.  After conducting a physical examination and reviewing the Veteran's military history, the examiner opined that the Veteran's pes planus is not caused by or a result of an acquired or developmental abnormality, but rather is a congenital condition. 

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Service connection is possible for congenital diseases, but not defects, and the presumption of soundness applies to such diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  A congenital disease is capable of worsening; while a congenital defect is static.  Id.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003).  Clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The record establishes a current disability of pes planus as identified during the August 2009 VA examination.  As for the question of in-service incurrence, the VA examiner found that the Veteran's pes planus is a congenital condition.  It is not clear whether the examiner is indicating that the Veteran's pes planus is a congenital disease or a congenital defect.  In this regard, although the Veteran reported no foot trouble at entrance, he was diagnosed with pes planus in November 1982, over a year after he enlisted.  Then, he reported foot trouble on his Report of Medical History from June 1985.  This is evidence that his foot condition worsened while in service, likening the condition to a congenital disease.  The presumption of soundness thereby applies; and, based on the available evidence of record, there is insufficient evidence to rebut that presumption.  Moreover, even if it was accepted that pes planus preexisted service, the second prong of the presumption of soundness -the aggravation prong- has not been rebutted.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). Service connection is warranted. 

Accordingly, the balance of the evidence supports the Veteran's claim, and service connection for bilateral pes planus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III. Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2014).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 92014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

A. Back

Historically, service connection for spinal stenosis and chronic lower back pain with radiculopathy was granted in September 2010.  A 40 percent rating was assigned effective June 6, 2003 under DC 5292-5238.  

The Board notes that the criteria for the evaluation of the spine was revised effective September 26, 2003.  The Court has held that where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the veteran will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

However, the Federal Circuit overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  Id. at *14-*15.

Thus, the amendments to the regulations at issue in the present case cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, there is no such language in the amendments.

None of the above cases or General Counsel opinions specifically prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the Board believes that the Veteran is entitled to the more favorable of the different versions of the regulation that was revised during his appeal on or after the effective date of the particular version.  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79- 80 (1997) (applying "more favorable version" rule to periods both before and after effective date of new criteria pertaining to mental disorders); VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where amendment is more favorable, Board should apply it to rate disability for periods from and after date of regulatory change; Board should apply prior regulation to rate veteran's disability for periods preceding effective date of regulatory change).

Under the Schedule, as it existed in June 2003, the maximum rating allowed by the schedule regarding limitation of motion of the spine was 40 percent for severe limitation of motion of the lumbar spine.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) (effective September 23, 2002).  

Diagnostic Code (DC) 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

DC 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with slight subjective symptoms only was rated noncompensable (0 percent) disabling.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a.

As of September 2003, VA renumbered all of the spine diagnostic codes, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2014).  

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

DC 5243/5293 (as in effect throughout the appeal period) provided ratings based on intervertebral disc syndrome.  Preoperative and postoperative intervertebral disc syndrome should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  For intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  For intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  For intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  Finally, for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 

Note (1) states that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) indicates that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) states that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

VA treatment notes from August 2005 indicate that the Veteran was treated for low back pain.  He reported the pain was intermittent and that it was so bad he was having difficulty tying his shoes. 
 
During a VA examination in May 2010, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and aching pain in his lower back.  He indicated he had weekly flare-ups of the pain that were severe and lasted 1 to 2 days and were alleviated by rest.  He reported being unable to walk more than a few yards.  Range of motion testing revealed flexion to 25 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  The examiner indicated there was objective evidence of pain on active range of motion and on repetitive motion.  There was no additional limitation found after repetitions of range of motion.  The examiner noted that the Veteran's incapacitating episodes were the result of intervertebral disc syndrome.  He was diagnosed with severe degenerative joint disease of the lumbar spine with radiculopathy.   

The Veteran was afforded another VA thoracolumbar spine examination in June 2014.  At this time, the examiner noted the Veteran's diagnosis of mild degenerative joint disease of the lumbar spine in June 2014.  Range of motion testing showed forward flexion to 65 degrees, with evidence of painful motion at 35 degrees, extension to 20 degrees, with evidence of painful motion at 10 degrees, right lateral flexion to 20 degrees, with evidence of painful motion at 10 degrees, left lateral flexion to 15 degrees, with evidence of painful motion at 10 degrees, right lateral rotation to 15 degrees, with evidence of painful motion at 10 degrees, and left lateral rotation to 15 degrees, with evidence of painful motion at 10 degrees.  On repetitive use, the Veteran's forward flexion was to 15 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  The examiner indicated that the Veteran has less movement than normal, weakened movement, pain on movement, atrophy of disuse, and lack of endurance.  He noted tenderness or pain to palpation of the lower lumbar spine and guarding of the thoracolumbar spine.  No ankylosis of the spine was found.  Intervertebral disc syndrome (IVDS) was found but the Veteran did not report any incapacitating episodes over the previous 12 months.  The Veteran reported occasional use of a cane for locomotion.  An MRI of the spine found dextroscoliosis of the lumbar spine with moderate to severe multilevel degenerative disk and facet disease.  

The Veteran currently is rated at 40 percent, which is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the old and current diagnostic codes, to include the functional equivalent of limitation of motion even when considering all DeLuca factors. See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

The criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during this period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The examination reports repeatedly indicate that the Veteran retains an active, albeit limited, range of motion.  A rating higher than 40 percent based on ankylosis is therefore not warranted.  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An increased evaluation is not warranted under Diagnostic Code 5293/5243.

C. Radiculopathy

Radiculopathy is rated based on the specific nerve involvement.  The Veteran's bilateral lower extremity radiculopathy was assigned a 20 percent rating, effective June 3, 2014 under DC 8520 for incomplete paralysis of the sciatic nerve.  

Under DC 8520, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent disability rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent evaluation.  Complete paralysis of the sciatic nerve causing the foot to dangle and drop, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent disability rating.  

During the May 2010 VA examination, the examiner diagnosed the Veteran with severe degenerative joint disease of the lumbar spine with radiculopathy.  However, there is no indication of the specific nerve involved.  The examiner noted that the Veteran had decreased strength in his lower extremities and pain causing moderate to severe effects on his usual daily activities.  

During the June 2014 examination, the examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine.  The examiner also noted that the Veteran had radicular pain and other signs of radiculopathy.  Moderate constant pain was noted in both lower extremities along with mild paresthesias and/or dysthesias and numbness.  The examiner noted that the sciatic nerve was involved with moderate severity on both lower extremities.  The June 2014 examiner made a note that the Veteran "does not have a lumbar radiculopathy" as noted in the 2010 examination report.  Rather, "the pain in the hips and lower extremity weakness are most likely related to the bilateral hip DJD."  However, the examiner also noted that the Veteran has signs of radiculopathy affecting the sciatic nerve causing moderate constant pain and mild numbness.  When asked to clarify, the examiner noted that the Veteran did not have severe degenerative joint disease with lumbar radiculopathy at the time of the 2010 examination but instead had a lumbar strain.  He again noted that the Veteran currently has degenerative joint disease of the lumbar spine with radiculopathy.  However, the examiner failed to provide a rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

As such, in affording the benefit of the doubt to the Veteran, service connection for moderate sciatic nerve radiculopathy is warranted from May 27, 2010, the date the Veteran was first diagnosed with radiculopathy.  A higher rating is not warranted, as there is no evidence of moderately severe incomplete paralysis of the sciatic nerve or involvement of any other nerve group.  The Veteran has primarily sensory involvement of the sciatic nerve.  While he endorses symptoms of numbness and pain, there is no evidence of organic symptomatology, such as muscle atrophy or loss of reflexes.  Additionally, although the Veteran endorsed weakness in the lower extremities, the examiner related this symptom to the Veteran's hip disability, not his back.  Accordingly, the Veteran's symptoms are most consistent with a 20 percent rating for moderate incomplete paralysis. 

D. Other Considerations

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his hip and back disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic code.   Such competent evidence concerning the nature and extent of the Veteran's disabilities has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's left hip, back, and radiculopathy are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected left hip degenerative joint disease, spinal stenosis and chronic lower back pain, or bilateral lower extremity lumbar radiculopathy have presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The Board acknowledges the Veteran's complaints that his disabilities interfere with his ability to work.  However, the Board finds that his symptoms have been adequately addressed by the assigned rating criteria.  The Veteran's service-connected disabilities are manifested by signs and symptoms such as weakness and pain, which impairs his ability to stand or walk for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Code 5284 provide disability ratings on the basis of limitation of functional use.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased endurance and interference with standing and weight bearing.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he asserted during the May 2010 VA examination that he was still working. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral pes planus is granted.

A rating in excess of 40 percent for the Veteran's service-connected spinal stenosis with chronic lumbar pain is not warranted.

A rating of 20 percent is warranted for the Veteran's service-connected left lower extremity lumbar radiculopathy from May 27, 2010, subject to the laws and regulations governing the award of monetary benefits.

A rating of 20 percent is warranted for the Veteran's service-connected right lower extremity lumbar radiculopathy from May 27, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks a higher rating for his service-connected left hip disability.  The medical evidence of record indicates that the Veteran underwent a total left hip arthroplasty in March 2011.  Accordingly, a VA examination should be scheduled to evaluate the current severity of his service-connected left hip disability. 

The Veteran asserts that service connection for a right hip disability is warranted as secondary to his service-connected spinal stenosis.  A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran underwent a VA examination in June 2011 to address the etiology of any right hip disability diagnosed.  Although the June 2011 VA examiner addressed causation, there is no opinion regarding any potential aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  Accordingly, the examination report is found inadequate to adjudicate the right hip claim. 

The Veteran also claims that an increased rating is warranted for his service-connected right hand disability.  Upon review of the claims file, the Board finds that the Veteran's May 2008 right hand examination is found to be incomplete.  As the Veteran filed his claim in March 2008, the complete report of the May 2008 examination is necessary for proper adjudication of the Veteran's claim. 




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization, so that any additional evidence pertinent to the claims on appeal, that is not currently of record, can be obtained.  Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.

2. Then, schedule the Veteran for a VA joints examination to ascertain the current severity of his service-connected left hip disability.  The examiner should review the claims file, including a copy of this remand, and should note that review in the report.  All studies or tests deemed necessary should be conducted.  All pertinent symptomatology and findings pertaining to the left hip should be reported in detail, including range of motion studies and a discussion of any specific functional impairment associated with the disability. 

3. Then, schedule the Veteran for an appropriate examination(s) to determine the nature and severity of his right hip disability.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).

Following a review of the record and an examination(s) of the Veteran, the examiner should address the following:

(a) opine whether it is at least as likely as not (50 percent or greater probability) that any right hip disability diagnosed during the appeal period (since October 2009) was caused by his service-connected spinal stenosis. 

(b) opine whether it is at least as likely as not (50 percent or greater probability) that any right hip disability diagnosed during the appeal period (since October 2009) was aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected bilateral pes planus.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Obtain a complete copy of the May 29, 2008 VA Hand, Thumb, and Fingers examination assessing the Veteran's right hand.  Please ensure copies of all requests and responses are associated with the claims file.  If such examination report is not available, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right hand disability.  All pertinent symptomatology and findings pertaining to the left hip should be reported in detail, including any specific functional impairment associated with the disability. 

5. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


